

116 HCON 34 IH: Supporting the goals and ideals of GLSEN’s 2019 Day of Silence in bringing attention to anti-lesbian, gay, bisexual, transgender, and queer (LGBTQ) name-calling, bullying, and harassment faced by individuals in schools.
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 34IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Mr. Engel (for himself, Mr. Grijalva, Mr. Espaillat, Mr. Panetta, Mr. Moulton, Ms. Schakowsky, Mr. Stanton, Mr. Pocan, Mr. Morelle, Mr. McGovern, Ms. Speier, Mrs. Carolyn B. Maloney of New York, Mr. Lowenthal, Ms. Omar, Ms. Norton, Ms. Clarke of New York, Ms. DeGette, Ms. DelBene, Mr. Soto, Mrs. Dingell, Mr. Tonko, Mr. Hastings, Mr. Payne, Mr. Sean Patrick Maloney of New York, Mr. Kilmer, Mr. Nadler, Mr. Swalwell of California, Ms. Wasserman Schultz, Mr. Deutch, Mr. Peters, Mr. Pappas, Miss Rice of New York, Mr. Welch, Mr. Levin of Michigan, Ms. Kuster of New Hampshire, Mr. Cicilline, Mr. Cisneros, Mr. Foster, Mr. Blumenauer, Ms. Haaland, Mrs. Watson Coleman, Mr. Higgins of New York, Mr. Ryan, Mr. Serrano, Ms. Velázquez, Ms. Meng, Mrs. Craig, Mr. Neguse, Mr. Pallone, Mr. Quigley, Ms. Castor of Florida, Ms. McCollum, Mr. Raskin, Mr. Yarmuth, Ms. Jayapal, Mr. Khanna, Mr. Lynch, Mr. Meeks, Ms. Roybal-Allard, Mr. Krishnamoorthi, Mrs. Hayes, Mrs. Lee of Nevada, Ms. Lee of California, Mr. Correa, Ms. Titus, Mr. Bera, Mr. Brown of Maryland, Mr. Sires, Ms. Wild, Ms. Escobar, and Mr. Gallego) submitted the following concurrent resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONSupporting the goals and ideals of GLSEN’s 2019 Day of Silence in bringing attention to
			 anti-lesbian, gay, bisexual, transgender, and queer (LGBTQ) name-calling,
			 bullying, and harassment faced by individuals in schools.
	
 Whereas the National Day of Silence is a day in which students take a vow of silence to bring attention to the anti-lesbian, gay, bisexual, transgender, and queer name-calling, bullying, and harassment faced by individuals in schools;
 Whereas GLSEN is a national nonprofit organization working to create safe and affirming learning environments in primary and secondary schools nationwide, regardless of sexual orientation, gender identity, or gender expression;
 Whereas GLSEN designates one day of every April as the Day of Silence; Whereas hundreds of thousands of students at thousands of schools have participated in the National Day of Silence in past years;
 Whereas GLSEN’s 2017 National School Climate Survey illustrates the pervasive harassment and victimization faced by lesbian, gay, bisexual, transgender, and queer students by documenting their experiences within the preceding academic year;
 Whereas 70 percent of lesbian, gay, bisexual, transgender, and queer students reported being verbally harassed by their peers at school because of their sexual orientation, and 59 percent because of their gender expression;
 Whereas 29 percent of lesbian, gay, bisexual, transgender, and queer students reported being physically harassed by their peers at school because of their sexual orientation, and 24 percent because of their gender expression;
 Whereas nearly 13 percent of lesbian, gay, bisexual, transgender, and queer students reported being physically assaulted by their peers at school because of their sexual orientation, and 11 percent because of their gender expression;
 Whereas 60 percent of lesbian, gay, bisexual, transgender, and queer students reported that they felt unsafe in school because of their sexual orientation, and 35 percent reported missing at least one entire school day in the preceding month because of safety concerns;
 Whereas transgender students were more likely than all other students to report feeling unsafe at school because of their gender expression;
 Whereas according to the 2015 National Transgender Discrimination Survey, those who expressed a transgender identity or gender nonconformity while in grades K through 12 reported alarming rates of harassment, physical assault, and sexual violence so severe that 17 percent of those surveyed had to leave school;
 Whereas according to the 2017 National School Climate Survey, student academic performance is affected such that lesbian, gay, bisexual, transgender, and queer students who experienced high levels of harassment and assault because of their sexual orientation or gender expression report a grade point average nearly a half grade lower than those of lesbian, gay, bisexual, transgender, and queer students who experienced low levels of such harassment and assault;
 Whereas the presence of supportive staff contributed to a range of positive indicators including fewer reports of missing school, fewer reports of feeling unsafe, greater academic achievement, higher educational aspirations, and a greater sense of school belonging;
 Whereas a growing number of States, cities, and local education authorities are adopting laws and policies to prohibit name-calling, bullying, harassment, and discrimination against students on the basis of their sexual orientation and gender identity or expression; and
 Whereas every child should be guaranteed an education free from name-calling, bullying, harassment, and discrimination regardless of his or her sexual orientation and gender identity or expression: Now, therefore, be it
	
 That Congress— (1)supports the goals and ideals of the National Day of Silence;
 (2)requests that the President issue a proclamation calling on the people of the United States to observe the GLSEN’s Day of Silence with appropriate ceremonies, programs, and activities; and
 (3)encourages each State, city, and local educational agency to adopt laws and policies to prohibit name-calling, bullying, harassment, and discrimination against students, teachers, and other school staff regardless of their sexual orientation and gender identity or expression, so that the Nation’s schools are institutions where all individuals are able to focus on learning.
			